Exhibit 10.2

 

CLEAN ENERGY FUELS CORP.

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

 

1.              Purpose of the Plan.  The purpose of this Plan is to encourage
ownership in the Company by key personnel whose long-term service the Company
considers essential to its continued progress and, thereby, encourage recipients
to act in the stockholders’ interest and share in the Company’s success.

 

2.              Definitions.  As used herein, the following definitions shall
apply:

 

“Act” shall mean the Securities Act of 1933, as amended.

 

“Administrator” shall mean the Board, any Committees, or such delegates as shall
be administering the Plan in accordance with Section 4 of the Plan.

 

“Affiliate” shall mean any entity that is directly or indirectly in control of
or controlled by the Company, or any entity in which the Company has a
significant ownership interest as determined by the Administrator.

 

“Applicable Laws” shall mean the requirements relating to the administration of
stock plans under federal and state laws; any stock exchange or quotation system
on which the Company has listed or submitted for quotation the Common Stock to
the extent provided under the terms of the Company’s agreement with such
exchange or quotation system; and, with respect to Awards subject to the laws of
any foreign jurisdiction where Awards are, or will be, granted under the Plan,
to the laws of such jurisdiction.

 

“Award” shall mean, individually or collectively, a grant under the Plan of an
Option, Stock Award, SAR, or Cash Award.

 

“Awardee” shall mean a Service Provider who has been granted an Award under the
Plan.

 

“Award Agreement” shall mean an Option Agreement, Stock Award Agreement, SAR
Agreement, or Cash Award Agreement, which may be in written or electronic
format, in such form and with such terms as may be specified by the
Administrator, evidencing the terms and conditions of an individual Award. Each
Award Agreement is subject to the terms and conditions of the Plan.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cash Award” shall mean a bonus opportunity awarded under Section 13 pursuant to
which a Participant may become entitled to receive an amount based on the
satisfaction of such performance criteria as are specified in the agreement or
other documents evidencing the Award (the “Cash Award Agreement”).

 

“Change in Control” shall mean any of the following, unless the Administrator
provides otherwise:

 

(i)                                     any merger or consolidation in which the
Company shall not be the surviving entity (or survives only as a subsidiary of
another entity whose stockholders did not own all or substantially all of the
Common Stock in substantially the same proportions as immediately before such
transaction);

 

(ii)                                  the sale of all or substantially all of
the Company’s assets to any other person or entity (other than a wholly-owned
subsidiary of the Company);

 

(iii)                               the acquisition of beneficial ownership of a
controlling interest (including power to vote) in the outstanding shares of
Common Stock by any person or entity (including a “group” as defined by or under
Section 13(d)(3) of the Exchange Act);

 

(iv)                              the dissolution or liquidation of the Company;

 

(v)                                 a contested election of Directors, as a
result of which or in connection with which the persons who were Directors
before such election or their nominees cease to constitute a majority of the
Board; or

 

--------------------------------------------------------------------------------


 

(vi)                              any other event specified, at the time an
Award is granted or thereafter, by the Board or a Committee.

 

Notwithstanding the foregoing, the term “Change in Control” shall not include
any underwritten public offering of Shares registered under the Act.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

 

“Common Stock” shall mean the common stock of the Company.

 

“Company” shall mean Clean Energy Fuels Corp., a Delaware corporation, or its
successor.

 

“Consultant” shall mean any natural person, other than an Employee or Director,
who performs bona fide services for the Company or an Affiliate as a consultant
or advisor.

 

“Conversion Award” has the meaning set forth in Section 4(b)(xii) of the Plan.

 

“Director” shall mean a member of the Board.

 

“Disability” shall mean permanent and total disability as defined in
Section 22(e)(3) of the Code.

 

“Employee” shall mean an employee of the Company or any Affiliate, and may
include an Officer or Director. Within the limitations of Applicable Law, the
Administrator shall have the discretion to determine the effect upon an Award
and upon an individual’s status as an Employee in the case of (i) any individual
who is classified by the Company or its Affiliate as leased from or otherwise
employed by a third party or as intermittent or temporary, even if any such
classification is changed retroactively as a result of an audit, litigation or
otherwise; (ii) any leave of absence approved by the Company or an Affiliate;
(iii) any transfer between locations of employment with the Company or an
Affiliate or between the Company and any Affiliate or between any Affiliates;
(iv) any change in the Awardee’s status from an employee to a Consultant or
Director; and (v) an employee who, at the request of the Company or an
Affiliate, becomes employed by any partnership, joint venture, or corporation
not meeting the requirements of an Affiliate in which the Company or an
Affiliate is a party.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” shall mean, unless the Administrator determines otherwise,
as of any date, the closing price for such Common Stock as of such date (or if
no sales were reported on such date, the closing price on the last preceding day
for which a sale was reported), as reported in such source as the Administrator
shall determine.

 

“Grant Date” shall mean the date upon which an Award is granted to an Awardee
pursuant to this Plan.

 

“Incentive Stock Option” shall mean an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

 

“Nonstatutory Stock Option” shall mean an Option not intended to qualify as an
Incentive Stock Option.

 

“Officer” shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

 

“Option” shall mean a right granted under Section 8 of the Plan to purchase a
certain number of Shares at such exercise price, at such times, and on such
other terms and conditions as are specified in the agreement or other documents
evidencing the Award (the “Option Agreement”). Both Options intended to qualify
as Incentive Stock Options and Nonstatutory Stock Options may be granted under
the Plan.

 

“Participant” shall mean the Awardee or any person (including any estate) to
whom an Award has been assigned or transferred as permitted hereunder.

 

“Plan” shall mean this Clean Energy Fuels Corp. 2006 Equity Incentive Plan.

 

2

--------------------------------------------------------------------------------


 

“Prior Plan” shall mean the Company’s 2002 Stock Option Plan authorizing up to
5,750,000 Shares for issuance pursuant to stock options.

 

“Qualifying Performance Criteria” shall have the meaning set forth in
Section 14(b) of the Plan.

 

“Related Corporation” shall mean any parent or subsidiary (as those terms are
defined in Section 424(e) and (f) of the Code) of the Company.

 

“Service Provider” shall mean an Employee, Officer, Director, or Consultant.

 

“Share” shall mean a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.

 

“Stock Award” shall mean an award or issuance of Shares or Stock Units made
under Section 11 of the Plan, the grant, issuance, retention, vesting, and
transferability of which is subject during specified periods to such conditions
(including continued service or performance conditions) and terms as are
expressed in the agreement or other documents evidencing the Award (the “Stock
Award Agreement”).

 

“Stock Appreciation Right” or “SAR” shall mean an Award, granted alone or in
connection with an Option, that pursuant to Section 12 of the Plan is designated
as a SAR. The terms of the SAR are expressed in the agreement or other documents
evidencing the Award (the “SAR Agreement”).

 

“Stock Unit” shall mean a bookkeeping entry representing an amount equivalent to
the fair market value of one Share, payable in cash, property or Shares. Stock
Units represent an unfunded and unsecured obligation of the Company, except as
otherwise provided for by the Administrator.

 

“Ten-Percent Stockholder” shall mean the owner of stock (as determined under
Section 424(d) of the Code) possessing more than 10% of the total combined
voting power of all classes of stock of the Company (or any Related
Corporation).

 

“Termination Date” shall mean the date of a Participant’s Termination of
Service, as determined by the Administrator in its sole discretion.

 

“Termination of Service” shall mean ceasing to be a Service Provider. However,
for Incentive Stock Option purposes, Termination of Service will occur when the
Awardee ceases to be an employee (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company or one of its Related Corporations. The Administrator shall determine
whether any corporate transaction, such as a sale or spin-off of a division or
business unit, or a joint venture, shall be deemed to result in a Termination of
Service.

 

3.                                      Stock Subject to the Plan.

 

(a)                                  Aggregate Limits.

 

(i)                                     Basic Limitation.  The maximum aggregate
number of Shares that may be issued under the Plan through Awards shall be
10,890,500 plus the additional Shares described in Subsections (ii) and (iii).
The initial number in the preceding sentence shall consist of (A) the number of
Shares available for issuance, as of the effective date of the Plan, under the
Prior Plan; plus (B) those Shares that are issuable upon exercise of options
granted pursuant to the Prior Plan that expire or become unexercisable for any
reason without having been exercised in full after the effective date of the
Plan; plus (C) an additional increase of 1,000,000 Shares to be approved by the
Company’s stockholders on the effective date of the Plan. Notwithstanding the
foregoing, the maximum aggregate number of Shares that may be issued under the
Plan through Incentive Stock Options is 6,390,500 Shares. The limitations of
this Section 3(a)(i) shall be subject to the adjustments provided for in
Section 15 of the Plan.

 

(ii)                                  Annual Increase in Shares.  As of the
first day of each Company fiscal year beginning in fiscal year 2007, the maximum
aggregate number of Shares that may be issued under the Plan through Awards, and
the maximum aggregate number of Shares that may be issued under the Plan through
Incentive Stock Options, shall each increase by a number equal to the lesser of
(A) 15% of the total number of Shares then outstanding, (B) 1,000,000 Shares, or
(C) an amount determined by the Board.

 

3

--------------------------------------------------------------------------------


 

(iii)                               Additional Shares.  Upon payment in Shares
pursuant to the exercise of an Award, the number of Shares available for
issuance under the Plan shall be reduced only by the number of Shares actually
issued in such payment. If any outstanding Award expires or is terminated or
canceled without having been exercised or settled in full, or if Shares acquired
pursuant to an Award subject to forfeiture or repurchase are forfeited or
repurchased by the Company, the Shares allocable to the terminated portion of
such Award or such forfeited or repurchased Shares shall again be available to
grant under the Plan. Notwithstanding the foregoing, the aggregate number of
Shares that may be issued under the Plan upon the exercise of Incentive Stock
Options shall not be increased for restricted Shares that are forfeited or
repurchased. Notwithstanding anything in the Plan or any Award Agreement to the
contrary, Shares attributable to Awards transferred under any Award transfer
program shall not be again available for grant under the Plan. The Shares
subject to the Plan may be either Shares reacquired by the Company, including
Shares purchased in the open market, or authorized but unissued Shares.

 

(b)                                 Code Section 162(m) Limit.  Subject to the
provisions of Section 15 of the Plan, the aggregate number of Shares subject to
Awards granted under this Plan during any calendar year to any one Awardee shall
not exceed 2,000,000, except that in connection with his or her initial service,
an Awardee may be granted Awards covering up to an additional 2,000,000 Shares.
Notwithstanding anything to the contrary in the Plan, the limitations set forth
in this Section 3(b) shall be subject to adjustment under Section 15 of the Plan
only to the extent that such adjustment will not affect the status of any Award
intended to qualify as “performance-based compensation” under Code
Section 162(m).

 

4.                                      Administration of the Plan.

 

(a)                               Procedure.

 

(i)                                     Multiple Administrative Bodies.  The
Plan shall be administered by the Board or one or more Committees, including
such delegates as may be appointed under paragraph (a)(iv) of this Section 4.

 

(ii)                                  Section 162(m).  To the extent that the
Administrator determines it to be desirable to qualify Awards granted hereunder
as “performance-based compensation” within the meaning of Section 162(m) of the
Code, Awards to “covered employees” within the meaning of Section 162(m) of the
Code or Employees that the Committee determines may be “covered employees” in
the future shall be made by a Committee of two or more “outside directors”
within the meaning of Section 162(m) of the Code.

 

(iii)                               Rule 16b-3.  To the extent desirable to
qualify transactions hereunder as exempt under Rule 16b-3 promulgated under the
Exchange Act (“Rule 16b-3”), Awards to Officers and Directors shall be made in
such a manner to satisfy the requirement for exemption under Rule 16b-3.

 

(iv)                              Other Administration.  The Board or a
Committee may delegate to an authorized Officer or Officers of the Company the
power to approve Awards to persons eligible to receive Awards under the Plan who
are not (A) subject to Section 16 of the Exchange Act; or (B) at the time of
such approval, “covered employees” under Section 162(m) of the Code.

 

(v)                                 Delegation of Authority for the Day-to-Day
Administration of the Plan.  Except to the extent prohibited by Applicable Law,
the Administrator may delegate to one or more individuals the day-to-day
administration of the Plan and any of the functions assigned to it in this Plan.
Such delegation may be revoked at any time.

 

(b)                                 Powers of the Administrator.  Subject to the
provisions of the Plan and, in the case of a Committee or delegates acting as
the Administrator, subject to the specific duties delegated to such Committee or
delegates, the Administrator shall have the authority, in its sole discretion:

 

(i)                                     to select the Service Providers of the
Company or its Affiliates to whom Awards are to be granted hereunder;

 

(ii)                                  to determine the number of shares of
Common Stock to be covered by each Award granted hereunder;

 

(iii)                               to determine the type of Award to be granted
to the selected Service Provider;

 

4

--------------------------------------------------------------------------------


 

(iv)                              to approve the forms of Award Agreements for
use under the Plan;

 

(v)                                 to determine the terms and conditions,
consistent with the terms of the Plan, of any Award granted hereunder. Such
terms and conditions include the exercise or purchase price, the time or times
when an Award may be exercised (which may or may not be based on performance
criteria), the vesting schedule, any vesting or exercisability acceleration or
waiver of forfeiture restrictions, the acceptable forms of consideration, the
term, and any restriction or limitation regarding any Award or the Shares
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine and may be established at the time an Award
is granted or thereafter;

 

(vi)                              to correct administrative errors;

 

(vii)                           to construe and interpret the terms of the Plan
(including sub-plans and Plan addenda) and Awards granted pursuant to the Plan;

 

(viii)                        to adopt rules and procedures relating to the
operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures. Without limiting the generality of
the foregoing, the Administrator is specifically authorized (A) to adopt the
rules and procedures regarding the conversion of local currency, withholding
procedures, and handling of stock certificates that vary with local
requirements; and (B) to adopt sub-plans and Plan addenda as the Administrator
deems desirable, to accommodate foreign laws, regulations and practice;

 

(ix)                                to prescribe, amend and rescind rules and
regulations relating to the Plan, including rules and regulations relating to
sub-plans and Plan addenda;

 

(x)                                   to modify or amend each Award, including
the acceleration of vesting, exercisability, or both; provided, however, that
any modification or amendment of an Award is subject to Section 16 of the Plan
and may not materially impair any outstanding Award unless agreed to by the
Participant;

 

(xi)                                to allow Participants to satisfy withholding
tax amounts by electing to have the Company withhold from the Shares to be
issued pursuant to an Award that number of Shares having a Fair Market Value
equal to the amount required to be withheld. The Fair Market Value of the Shares
to be withheld shall be determined in such manner and on such date that the
Administrator shall determine or, in the absence of provision otherwise, on the
date that the amount of tax to be withheld is to be determined. All elections by
a Participant to have Shares withheld for this purpose shall be made in such
form and under such conditions as the Administrator may provide;

 

(xii)                             to authorize conversion or substitution under
the Plan of any or all stock options, stock appreciation rights, or other stock
awards held by service providers of an entity acquired by the Company (the
“Conversion Awards”). Any conversion or substitution shall be effective as of
the close of the merger or acquisition. The Conversion Awards may be
Nonstatutory Stock Options or Incentive Stock Options, as determined by the
Administrator, with respect to options granted by the acquired entity. Unless
otherwise determined by the Administrator at the time of conversion or
substitution, all Conversion Awards shall have the same terms and conditions as
Awards generally granted by the Company under the Plan;

 

(xiii)                          to authorize any person to execute on behalf of
the Company any instrument required to effect the grant of an Award previously
granted by the Administrator;

 

(xiv)                         to determine whether Awards will be settled in
Shares, cash, or in any combination thereof;

 

(xv)                            to determine whether to provide for the right to
receive dividends or dividend equivalents;

 

(xvi)                         to establish a program whereby Service Providers
designated by the Administrator can reduce compensation otherwise payable in
cash in exchange for Awards under the Plan;

 

(xvii)                      to impose such restrictions, conditions, or
limitations as it determines appropriate as to the timing and manner of any
resales by a Participant or other subsequent transfers by the Participant of any
Shares issued as a result of or under an Award, including (A) restrictions under
an insider trading policy, and (B) restrictions as to the use of a specified
brokerage firm for such resales or other transfers;

 

5

--------------------------------------------------------------------------------


 

(xviii)                   to provide, either at the time an Award is granted or
by subsequent action, that an Award shall contain as a term thereof, a right,
either in tandem with the other rights under the Award or as an alternative
thereto, of the Participant to receive, without payment to the Company, a number
of Shares, cash, or a combination of both, the amount of which is determined by
reference to the value of the Award; and

 

(xix)                           to make all other determinations deemed
necessary or advisable for administering the Plan and any Award granted
hereunder.

 

(c)                                  Effect of Administrator’s Decision.  All
decisions, determinations and interpretations by the Administrator regarding the
Plan, any rules and regulations under the Plan and the terms and conditions of
any Award granted hereunder, shall be final and binding on all Participants. The
Administrator shall consider such factors as it deems relevant, in its sole and
absolute discretion, to making such decisions, determinations and
interpretations, including the recommendations or advice of any officer or other
employee of the Company and such attorneys, consultants and accountants as it
may select.

 

5.                                      Eligibility.Awards may be granted to
Service Providers of the Company or any of its Affiliates.

 

6.                                      Effective Date and Term of the Plan. The
Plan shall be effective as of the effective date of the registration statement
for the Company’s initial public offering, provided that the Company’s
stockholders have approved the Plan before such date. Unless terminated pursuant
to Section 16, the Plan shall continue in effect until the tenth anniversary of
the earlier of (i) the date of the Plan’s approval by the Board, or (ii) the
date of the Plan’s approval by the Company’s stockholders.

 

7.                                      Term of Award. The term of each Award
shall be determined by the Administrator and stated in the Award Agreement. In
the case of an Option, the term shall be ten years from the Grant Date or such
shorter term as may be provided in the Award Agreement.

 

8.                                      Options. The Administrator may grant an
Option or provide for the grant of an Option, from time to time in the
discretion of the Administrator or automatically upon the occurrence of
specified events, including the achievement of performance goals, and for the
satisfaction of an event or condition within the control of the Awardee or
within the control of others.

 

(a)                                  Option Agreement.  Each Option Agreement
shall contain provisions regarding (i) the number of Shares that may be issued
upon exercise of the Option; (ii) the type of Option; (iii) the exercise price
of the Shares and the means of payment for the Shares; (iv) the term of the
Option; (v) such terms and conditions on the vesting or exercisability of an
Option, or both, as may be determined from time to time by the Administrator;
(vi) restrictions on the transfer of the Option and forfeiture provisions; and
(vii) such further terms and conditions, in each case not inconsistent with this
Plan, as may be determined from time to time by the Administrator.

 

(b)                                 Exercise Price.  The per share exercise
price for the Shares to be issued pursuant to exercise of an Option shall be
determined by the Administrator, subject to the following:

 

(i)                                     In the case of an Incentive Stock
Option, the per Share exercise price shall be no less than 100% of the Fair
Market Value per Share on the Grant Date. Notwithstanding the foregoing, if any
Incentive Stock Option is granted to a Ten-Percent Stockholder, then the
exercise price shall not be less than 110% of the Fair Market Value of a share
of Common Stock on the Grant Date.

 

(ii)                                  In the case of a Nonstatutory Stock
Option, the per Share exercise price shall be no less than 100% of the Fair
Market Value per Share on the Grant Date. The per Share exercise price may also
vary according to a predetermined formula; provided, that the exercise price
never falls below 100% of the Fair Market Value per Share on the Grant Date.

 

(iii)                               Notwithstanding the foregoing, at the
Administrator’s discretion, Conversion Awards may be granted in substitution or
conversion of options of an acquired entity, with a per Share exercise price of
less than 100% of the Fair Market Value per Share on the date of such
substitution or conversion.

 

(c)                                  Vesting Period and Exercise Dates.  Options
granted under this Plan shall vest, be exercisable, or both, at such times and
in such installments during the Option’s term as determined by the
Administrator. The Administrator shall have the right to make the timing of the
ability to exercise any Option granted under this Plan subject to continued
service, the passage of time, or such performance requirements as deemed
appropriate by the Administrator. At any time after the grant of an Option, the
Administrator may reduce or eliminate any restrictions surrounding any
Participant’s right to exercise all or part of the Option.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Form of Consideration.  The Administrator
shall determine the acceptable form of consideration for exercising an Option,
including the method of payment, either through the terms of the Option
Agreement or at the time of exercise of an Option. The consideration, determined
by the Administrator (or pursuant to authority expressly delegated by the Board,
a Committee, or other person), and in the form and amount required by applicable
law, shall be actually received before issuing any Shares pursuant to the Plan;
which consideration shall have a value, as determined by the Board, not less
than the par value of such Shares. Acceptable forms of consideration may
include:

 

(i)                                     cash;

 

(ii)                                  check or wire transfer;

 

(iii)                               subject to any conditions or limitations
established by the Administrator, other Shares that have a Fair Market Value on
the date of surrender or attestation that does not exceed the aggregate exercise
price of the Shares as to which said Option shall be exercised;

 

(iv)                              consideration received by the Company under a
broker-assisted sale and remittance program acceptable to the Administrator to
the extent that this procedure would not violate Section 402 of the
Sarbanes-Oxley Act of 2002, as amended;

 

(v)                                 subject to any conditions or limitations
established by the Administrator, the Company’s retention of so many of the
Shares that would otherwise have been delivered upon exercise of the Option as
have a Fair Market Value on the exercise date not exceeding the aggregate
exercise price of all Shares as to which the Option is being exercised, provided
that the Option is surrendered and cancelled as to such Shares;

 

(vi)                              such other consideration and method of payment
for the issuance of Shares to the extent permitted by Applicable Laws; or

 

(vii)                           any combination of the foregoing methods of
payment.

 

9.                                      Incentive Stock Option Limitations.

 

(a)                                  Eligibility.  Only employees (as determined
in accordance with Section 3401(c) of the Code and the regulations promulgated
thereunder) of the Company or any of its Related Corporations may be granted
Incentive Stock Options.

 

(b)                                 $100,000 Limitation.  Notwithstanding the
designation “Incentive Stock Option” in an Option Agreement, if the aggregate
Fair Market Value of the Shares with respect to which Incentive Stock Options
are exercisable for the first time by the Awardee during any calendar year
(under all plans of the Company and any of its Related Corporations) exceeds
$100,000, then the portion of such Options that exceeds $100,000 shall be
treated as Nonstatutory Stock Options. An Incentive Stock Option is considered
to be first exercisable during a calendar year if the Incentive Stock Option
will become exercisable at any time during the year, assuming that any condition
on the Awardee’s ability to exercise the Incentive Stock Option related to the
performance of services is satisfied. If the Awardee’s ability to exercise the
Incentive Stock Option in the year is subject to an acceleration provision, then
the Incentive Stock Option is considered first exercisable in the calendar year
in which the acceleration provision is triggered. For purposes of this
Section 9(b), Incentive Stock Options shall be taken into account in the order
in which they were granted. However, because an acceleration provision is not
taken into account before its triggering, an Incentive Stock Option that becomes
exercisable for the first time during a calendar year by operation of such
provision does not affect the application of the $100,000 limitation with
respect to any Incentive Stock Option (or portion thereof) exercised before such
acceleration. The Fair Market Value of the Shares shall be determined as of the
Grant Date.

 

(c)                                  Leave of Absence.  For purposes of
Incentive Stock Options, no leave of absence may exceed three months, unless the
right to reemployment upon expiration of such leave is provided by statute or
contract. If the period of leave exceeds three months and the Awardee’s right to
reemployment is not provided by statute or contract, the Awardee’s employment
with the Company shall be deemed to terminate on the first day immediately
following such three-month period, and any Incentive Stock Option granted to the
Awardee shall cease to be treated as an Incentive Stock Option and shall
terminate upon the expiration of the three-month period starting on the date the
employment relationship is deemed terminated.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Transferability.  The Option Agreement must
provide that an Incentive Stock Option cannot be transferable by the Awardee
otherwise than by will or the laws of descent and distribution, and, during the
lifetime of such Awardee, must not be exercisable by any other person.
Notwithstanding the foregoing, the Administrator, in its sole discretion, may
allow the Awardee to transfer his or her Incentive Stock Option to a trust where
under Section 671 of the Code and other Applicable Law, the Awardee is
considered the sole beneficial owner of the Option while it is held in the
trust. If the terms of an Incentive Stock Option are amended to permit
transferability, the Option will be treated for tax purposes as a Nonstatutory
Stock Option.

 

(e)                                  Exercise Price.  The per Share exercise
price of an Incentive Stock Option shall be determined by the Administrator in
accordance with Section 8(b)(i) of the Plan.

 

(f)                                    Ten-Percent Stockholder.  If any
Incentive Stock Option is granted to a Ten-Percent Stockholder, then the Option
term shall not exceed five years measured from the date of grant of such Option.

 

(g)                                 Other Terms.  Option Agreements evidencing
Incentive Stock Options shall contain such other terms and conditions as may be
necessary to qualify as Incentive Stock Options, to the extent determined
desirable by the Administrator, under the applicable provisions of Section 422
of the Code.

 

10.                               Exercise of Option.

 

(a)                                  Procedure for Exercise; Rights as a
Stockholder.

 

(i)                                     Any Option granted hereunder shall be
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Administrator and set forth in the respective
Award Agreement.

 

(ii)                                  An Option shall be deemed exercised when
the Company receives (A) written or electronic notice of exercise (in accordance
with the Award Agreement) from the person entitled to exercise the Option;
(B) full payment for the Shares with respect to which the related Option is
exercised; and (C) with respect to Nonstatutory Stock Options, payment of all
applicable withholding taxes.

 

(iii)                               Shares issued upon exercise of an Option
shall be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Unless
provided otherwise by the Administrator or pursuant to this Plan, until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares subject to an Option, notwithstanding the exercise of the
Option.

 

(iv)                              The Company shall issue (or cause to be
issued) such Shares as soon as administratively practicable after the Option is
exercised. An Option may not be exercised for a fraction of a Share.

 

(b)                                 Effect of Termination of Service on Options.

 

(i)                                     Generally.  Unless otherwise provided
for by the Administrator, if a Participant ceases to be a Service Provider,
other than upon the Participant’s death or Disability, the Participant may
exercise his or her Option within such period as is specified in the Award
Agreement to the extent that the Option is vested on the Termination Date (but
in no event later than the expiration of the term of such Option as set forth in
the Award Agreement). In the absence of a specified time in the Award Agreement,
the vested portion of the Option will remain exercisable for three months
following the Participant’s Termination Date. Unless otherwise provided by the
Administrator, if on the Termination Date the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will automatically revert to the Plan. If after the Termination of
Service the Participant does not exercise his or her Option within the time
specified by the Administrator, the Option will automatically terminate, and the
Shares covered by such Option will revert to the Plan.

 

(ii)                                  Disability of Awardee.  Unless otherwise
provided for by the Administrator, if a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period as is specified in the Award
Agreement to the extent the Option is vested on the Termination Date (but in no
event later than the expiration of the term of such Option as set forth in the
Award Agreement). In

 

8

--------------------------------------------------------------------------------


 

the absence of a specified time in the Award Agreement, the Option will remain
exercisable for twelve months following the Participant’s Termination Date.
Unless otherwise provided by the Administrator, if at the time of Disability the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will automatically revert to the Plan. If the
Option is not so exercised within the time specified herein, the Option will
terminate, and the Shares covered by such Option will automatically revert to
the Plan.

 

(iii)                               Death of Awardee.  Unless otherwise provided
for by the Administrator, if a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period as
is specified in the Award Agreement to the extent that the Option is vested on
the date of death (but in no event may the Option be exercised later than the
expiration of the term of such Option as set forth in the Award Agreement), by
the Participant’s designated beneficiary, provided such beneficiary has been
designated before the Participant’s death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Participant,
then such Option may be exercised by the personal representative of the
Participant’s estate or by the person or persons to whom the Option is
transferred pursuant to the Participant’s will or in accordance with the laws of
descent and distribution. In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve months following
Participant’s death. Unless otherwise provided by the Administrator, if at the
time of death Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option will revert to the Plan. If
the Option is not so exercised within the time specified herein, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.

 

11.                               Stock Awards.

 

(a)                                  Stock Award Agreement.  Each Stock Award
Agreement shall contain provisions regarding (i) the number of Shares subject to
such Stock Award or a formula for determining such number; (ii) the purchase
price, if any, of the Shares, and the means of payment for the Shares; (iii) the
performance criteria, if any, and level of achievement versus these criteria
that shall determine the number of Shares granted, issued, retained, or vested,
as applicable; (iv) such terms and conditions on the grant, issuance, vesting,
or forfeiture of the Shares, as applicable, as may be determined from time to
time by the Administrator; (v) restrictions on the transferability of the Stock
Award; and (vi) such further terms and conditions in each case not inconsistent
with this Plan as may be determined from time to time by the Administrator.

 

(b)                                 Restrictions and Performance Criteria.  The
grant, issuance, retention, and vesting of each Stock Award may be subject to
such performance criteria and level of achievement versus these criteria as the
Administrator shall determine, which criteria may be based on financial
performance, personal performance evaluations, or completion of service by the
Awardee.

 

Notwithstanding anything to the contrary herein, the performance criteria for
any Stock Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be
established by the Administrator based on one or more Qualifying Performance
Criteria selected by the Administrator and specified in writing.

 

(c)                                  Forfeiture.  Unless otherwise provided for
by the Administrator, upon the Awardee’s Termination of Service, the unvested
Stock Award and the Shares subject thereto shall be forfeited, provided that to
the extent that the Participant purchased any Shares pursuant to such Stock
Award, the Company shall have a right to repurchase the unvested portion of such
Shares at the original price paid by the Participant.

 

(d)                                 Rights as a Stockholder.  Unless otherwise
provided by the Administrator, the Participant shall have the rights equivalent
to those of a stockholder and shall be a stockholder only after Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company) to the Participant. Unless
otherwise provided by the Administrator, a Participant holding Stock Units shall
be entitled to receive dividend payments as if he or she were an actual
stockholder.

 

12.                               Stock Appreciation Rights.  Subject to the
terms and conditions of the Plan, a SAR may be granted to a Service Provider at
any time and from time to time as determined by the Administrator in its sole
discretion.

 

(a)                                  Number of SARs.  The Administrator shall
have complete discretion to determine the number of SARs granted to any Service
Provider.

 

(b)                                 Exercise Price and Other Terms.  The per SAR
exercise price shall be no less than 100% of the Fair Market Value per Share on
the Grant Date. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the other terms and conditions of SARs
granted under the Plan.

 

9

--------------------------------------------------------------------------------


 

(c)           Exercise of SARs.  SARs shall be exercisable on such terms and
conditions as the Administrator, in its sole discretion, shall determine.

 

(d)           SAR Agreement.  Each SAR grant shall be evidenced by a SAR
Agreement that will specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine.

 

(e)           Expiration of SARs.  A SAR granted under the Plan shall expire
upon the date determined by the Administrator, in its sole discretion, and set
forth in the SAR Agreement. Notwithstanding the foregoing, the rules of
Section 10(b) will also apply to SARs.

 

(f)            Payment of SAR Amount.  Upon exercise of a SAR, the Participant
shall be entitled to receive a payment from the Company in an amount equal to
the difference between the Fair Market Value of a Share on the date of exercise
over the exercise price of the SAR. This amount shall be paid in cash, Shares of
equivalent value, or a combination of both, as the Administrator shall
determine.

 

13.          Cash Awards.  Each Cash Award will confer upon the Participant the
opportunity to earn a future payment tied to the level of achievement with
respect to one or more performance criteria established by the Administrator for
a performance period.

 

(a)           Cash Award.  Each Cash Award shall contain provisions regarding
(i) the performance goal or goals and maximum amount payable to the Participant
as a Cash Award; (ii) the performance criteria and level of achievement versus
these criteria that shall determine the amount of such payment; (iii) the period
as to which performance shall be measured for establishing the amount of any
payment; (iv) the timing of any payment earned by virtue of performance;
(v) restrictions on the alienation or transfer of the Cash Award before actual
payment; (vi) forfeiture provisions; and (vii) such further terms and
conditions, in each case not inconsistent with the Plan, as may be determined
from time to time by the Administrator. The maximum amount payable as a Cash
Award that is settled for cash may be a multiple of the target amount payable,
but the maximum amount payable pursuant to that portion of a Cash Award granted
under this Plan for any fiscal year to any Awardee that is intended to satisfy
the requirements for “performance-based compensation” under Section 162(m) of
the Code shall not exceed $2.5 million.

 

(b)           Performance Criteria.  The Administrator shall establish the
performance criteria and level of achievement versus these criteria that shall
determine the target and the minimum and maximum amount payable under a Cash
Award, which criteria may be based on financial performance or personal
performance evaluations or both. The Administrator may specify the percentage of
the target Cash Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code.
Notwithstanding anything to the contrary herein, the performance criteria for
any portion of a Cash Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure established by the Administrator based on one or more Qualifying
Performance Criteria selected by the Administrator and specified in writing.

 

(c)           Timing and Form of Payment.  The Administrator shall determine the
timing of payment of any Cash Award. The Administrator may specify the form of
payment of Cash Awards, which may be cash or other property, or may provide for
an Awardee to have the option for his or her Cash Award, or such portion thereof
as the Administrator may specify, to be paid in whole or in part in cash or
other property.

 

(d)           Termination of Service.  The Administrator shall have the
discretion to determine the effect of a Termination of Service on any Cash Award
due to (i) disability, (ii) retirement, (iii) death, (iv) participation in a
voluntary severance program, or (v) participation in a work force restructuring.

 

14.          Other Provisions Applicable to Awards.

 

(a)           Non-Transferability of Awards.  Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent and distribution, and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, either at the time of grant or thereafter, such Award shall
contain such additional terms and conditions as the Administrator deems
appropriate, and any transferee shall be bound by such terms upon acceptance of
such transfer.

 

10

--------------------------------------------------------------------------------


 

(b)           Qualifying Performance Criteria.  For purposes of this Plan, the
term “Qualifying Performance Criteria” shall mean any one or more of the
following performance criteria, applied to either the Company as a whole or to a
business unit, Affiliate, Related Corporation, or business segment, either
individually, alternatively, or in any combination, and measured either annually
or cumulatively over a period of years, on an absolute basis or relative to a
preestablished target, to previous years’ results or to a designated comparison
group, in each case as specified in the Award by the Committee: (i) cash flow,
(ii) earnings (including gross margin, earnings before interest and taxes,
earnings before taxes, and net earnings), (iii) earnings per share, (iv) growth
in earnings or earnings per share, (v) stock price, (vi) return on equity or
average stockholders’ equity, (vii) total stockholder return, (viii) return on
capital, (ix) return on assets or net assets, (x) return on investment,
(xi) revenue, (xii) income or net income, (xiii) operating income or net
operating income, (xiv) operating profit or net operating profit, (xv) operating
margin, (xvi) return on operating revenue, (xvii) market share, (xviii) contract
awards or backlog, (xix) overhead or other expense reduction, (xx) growth in
stockholder value relative to the moving average of the S&P 500 Index or a peer
group index, (xxi) credit rating, (xxii) strategic plan development and
implementation, (xxiii) improvement in workforce diversity, (xxiv) EBITDA,
(xxv) annual volume in gasoline gallon equivalents, (xxvi) total sales in U.S.
dollars, and (xxvii) any other similar criteria.

 

(c)           Certification.  Before payment of any compensation under an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee shall certify the extent to which any Qualifying
Performance Criteria and any other material terms under such Award have been
satisfied (other than in cases where such relate solely to the increase in the
value of the Common Stock).

 

(d)           Discretionary Adjustments Pursuant to Section 162(m). 
Notwithstanding satisfaction or completion of any Qualifying Performance
Criteria, to the extent specified at the time of grant of an Award to “covered
employees” within the meaning of Section 162(m) of the Code, the number of
Shares, Options or other benefits granted, issued, retained, or vested under an
Award on account of satisfaction of such Qualifying Performance Criteria may be
reduced by the Committee on the basis of such further considerations as the
Committee in its sole discretion shall determine.

 

(e)           Section 409A.  Notwithstanding anything in the Plan to the
contrary, it is the Company’s intent that all Awards granted under this Plan
comply with Section 409A of the Code, and each Award shall be interpreted in a
manner consistent with that intention.

 

15.          Adjustments upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.

 

(a)           Changes in Capitalization.

 

(i)            The limitations set forth in Section 3, the number and kind of
Shares covered by each outstanding Award, and the price per Share (but not the
total price) subject to each outstanding Award shall be proportionally adjusted
to prevent dilution or enlargement of rights under the Plan for any change in
the outstanding Common Stock subject to the Plan, or subject to any Award,
resulting from any stock splits, combination or exchange of Shares,
consolidation, spin-off or recapitalization of Shares or any capital adjustment
or transaction similar to the foregoing or any distribution to holders of Common
Stock other than regular cash dividends.

 

(ii)           The Administrator shall make such adjustment in such manner as it
may deem equitable and appropriate, subject to compliance with Applicable Laws.
Any determination, substitution or adjustment made by the Administrator under
this Section shall be conclusive and binding on all persons. The conversion of
any convertible securities of the Company shall not be treated as a transaction
requiring any substitution or adjustment under this Section. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Award.

 

(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable before the effective date of such proposed
transaction. The Administrator in its discretion may provide for an Option to be
fully vested and exercisable until ten days before such proposed transaction. In
addition, the Administrator may provide that any restrictions on any Award shall
lapse before the proposed transaction, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised, an Award will terminate immediately
before the consummation of such proposed transaction.

 

11

--------------------------------------------------------------------------------


 

(c)           Change in Control.  If there is a Change in Control of the
Company, as determined by the Board or a Committee, then unless otherwise
expressly provided in the Award Agreement, all Options and SARs granted to
Employees shall fully vest, and any restrictions on all Stock Awards and Cash
Awards granted to Employees shall lapse, as of the effective date of the Change
in Control. In any Award in which the Board has determined not to permit full
vesting upon a Change in Control, the Board or Committee or Board of Directors
of any surviving entity or acquiring entity may, in its discretion, in the Award
Agreement (i) provide for the assumption, continuation or substitution
(including an award to acquire substantially the same type of consideration paid
to the stockholders in the transaction in which the Change in Control occurs)
of, or adjustment to, all or any part of the Awards; (ii) accelerate the vesting
of all or any part of the Options and SARs and terminate any restrictions on all
or any part of the Stock Awards or Cash Awards; (iii) provide for the
cancellation of all or any part of the Awards for a cash payment to the
Participants; or (iv) provide for the cancellation of all or any part of the
Awards as of the closing of the Change in Control; provided, that the
Participants are notified that they must exercise or redeem their Awards
(including, at the discretion of the Board or Committee, any unvested portion of
such Award) at or before the closing of the Change in Control.

 

16.          Amendment and Termination of the Plan.

 

(a)           Amendment and Termination.  The Administrator may amend, alter, or
discontinue the Plan or any Award Agreement, but any such amendment shall be
subject to approval of the stockholders of the Company in the manner and to the
extent required by Applicable Law.

 

(b)           Effect of Amendment or Termination.  No amendment, suspension, or
termination of the Plan shall materially impair the rights of any Award, unless
agreed otherwise between the Participant and the Administrator. Termination of
the Plan shall not affect the Administrator’s ability to exercise the powers
granted to it hereunder with respect to Awards granted under the Plan before the
date of such termination.

 

(c)           Effect of the Plan on Other Arrangements.  Neither the adoption of
the Plan by the Board or a Committee nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations on the power of the Board or any Committee to adopt such other
incentive arrangements as it or they may deem desirable, including the granting
of restricted stock or stock options otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

17.          Designation of Beneficiary.

 

(a)           An Awardee may file a written designation of a beneficiary who is
to receive the Awardee’s rights pursuant to Awardee’s Award or the Awardee may
include his or her Awards in an omnibus beneficiary designation for all rights
under the Awardee’s Awards and all benefits under the Plan. To the extent that
Awardee has completed a designation of beneficiary such beneficiary designation
shall remain in effect with respect to any Award hereunder until changed by the
Awardee to the extent enforceable under Applicable Law.

 

(b)           The Awardee may change such designation of beneficiary at any time
by written notice. If an Awardee dies and no beneficiary is validly designated
under the Plan who is living at the time of such Awardee’s death, the Company
shall allow the executor or administrator of the estate of the Awardee to
receive the Awardee’s rights under the Awardee’s Awards and all benefits under
the Plan, or if no such executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its discretion, may allow the spouse
or one or more dependents or relatives of the Awardee to receive the Awardee’s
rights under the Awardee’s Awards and all benefits under the Plan to the extent
permissible under Applicable Law.

 

18.          No Right to Awards or to Service.  No person shall have any claim
or right to be granted an Award and the grant of any Award shall not be
construed as giving an Awardee the right to continue in the service of the
Company or its Affiliates. Further, the Company and its Affiliates expressly
reserve the right, at any time, to dismiss any Service Provider or Awardee at
any time without liability or any claim under the Plan, except as provided
herein or in any Award Agreement entered into hereunder.

 

19.          Preemptive Rights.   No Shares will be issued under the Plan in
violation of any preemptive rights held by any stockholder of the Company.

 

20.          Legal Compliance.  No Share will be issued pursuant to an Award
under the Plan unless the issuance and delivery of such Share, as well as the
exercise of such Award, if applicable, will comply with Applicable Laws.
Issuance of Shares under the Plan shall be subject to the approval of counsel
for the Company with respect to such compliance. Notwithstanding anything in the
Plan to the contrary, the Plan is intended to comply with the requirements of
Section 409A of the Code and shall be interpreted in a manner consistent with
that intention.

 

12

--------------------------------------------------------------------------------


 

21.          Inability to Obtain Authority.  To the extent the Company is unable
to or the Administrator deems that it is not feasible to obtain authority from
any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, the Company shall be relieved of any liability with respect to the
failure to issue or sell such Shares as to which such requisite authority shall
not have been obtained.

 

22.          Reservation of Shares.  The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

23.          Notice.  Any written notice to the Company required by any
provisions of this Plan shall be addressed to the Secretary of the Company and
shall be effective when received.

 

24.          Governing Law; Interpretation of Plan and Awards.

 

(a)           This Plan and all determinations made and actions taken pursuant
hereto shall be governed by the substantive laws, but not the choice of law
rules, of the State of Delaware.

 

(b)           If any provision of the Plan or any Award granted under the Plan
is declared to be illegal, invalid, or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid, and enforceable, or otherwise
deleted, and the remainder of the terms of the Plan and Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid, or unenforceable provision.

 

(c)           The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
the Plan, nor shall they affect its meaning, construction or effect.

 

(d)           The terms of the Plan and any Award shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors, and assigns.

 

(e)           All questions arising under the Plan or under any Award shall be
decided by the Administrator in its total and absolute discretion. If the
Participant believes that a decision by the Administrator with respect to such
person was arbitrary or capricious, the Participant may request arbitration with
respect to such decision. The review by the arbitrator shall be limited to
determining whether the Administrator’s decision was arbitrary or capricious.
This arbitration shall be the sole and exclusive review permitted of the
Administrator’s decision, and the Awardee shall as a condition to the receipt of
an Award be deemed to waive explicitly any right to judicial review.

 

25.          Limitation on Liability.  The Company and any Affiliate or Related
Corporation that is in existence or hereafter comes into existence shall not be
liable to a Participant, an Employee, an Awardee, or any other persons as to:

 

(a)           The Non-Issuance of Shares.  The non-issuance or sale of Shares as
to which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and

 

(b)           Tax Consequences.  Any tax consequence expected, but not realized,
by any Participant, Employee, Awardee or other person due to the receipt,
exercise or settlement of any Option or other Award granted hereunder.

 

26.          Unfunded Plan.  Insofar as it provides for Awards, the Plan shall
be unfunded. Although bookkeeping accounts may be established with respect to
Awardees who are granted Stock Awards under this Plan, any such accounts will be
used merely as a bookkeeping convenience. The Company shall not be required to
segregate any assets that may at any time be represented by Awards, nor shall
this Plan be construed as providing for such segregation, nor shall the Company
or the Administrator be deemed a trustee of stock or cash to be awarded under
the Plan. Any liability of the Company to any Participant with respect to an
Award shall be based solely upon any contractual obligations that may be created
by the Plan; no such obligation of the Company shall be deemed secured by any
pledge or other encumbrance on any property of the Company. Neither the Company
nor the Administrator shall be required to give any security or bond for the
performance of any obligation that may be created by this Plan.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Plan, effective as of May 12, 2009.

 

 

CLEAN ENERGY FUELS CORP.

 

 

 

By:

/s/ Andrew J. Littlefair

 

Its:

President and CEO

 

14

--------------------------------------------------------------------------------

 